Appellant was convicted in the Criminal District Court of Tarrant county of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Appellant gave to a transfer man in Fort Worth two checks for trunks and directed him to follow him with the trunks and deliver them at the place to which appellant should go. He then drove in a southeasterly direction from the city of Fort Worth closely followed by the truck carrying the two trunks in question. Appellant was stopped by the district attorney of Tarrant county and a search made of his car. Immediately following this search he was asked by said attorney relative to the contents of the trunks on said truck and replied that there was whisky in same. Upon a later examination of the contents of the trunks the truth of this statement of appellant was verified. His prosecution and conviction followed.
Four bills of exception appear in the record. Complaint of a conversation had between the district attorney and the driver of the truck is without merit. The bill relating thereto shows that appellant was present and heard the conversation, which we believe to be part of the res gestae of the transportation charged. There is nothing in the complaint made of the definition of the term "transport" as same appears in the charge given by the learned trial judge.
Nor do we think the record to exhibit any failure to support the charge as laid. Appellant was in personal possession and control of the *Page 97 
checks for the trunks which contained the liquor in question, delivered the checks of the truck driver (who was in ignorance of the contents of the trunks), directed the truck driver where to take said trunks, and was in his car in the road immediately preceding the truck on which were the trunks, when stopped by the district attorney and the contents of the trunks ascertained. We have no doubt that this makes the transportation of said trunks of liquor, the act of the appellant. Under a number of definitions of principal offender as laid down in our statute appellant would be a principal in the crime charged.
Nor do we think error appears in the refusal of the court to charge on circumstantial evidence. Appellant was present accompanying and directing the carriage of the liquor by the truck driver who had same by direct order and command of appellant.
Finding no error in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.